          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 1 of 21




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________________

KEVIN SIZER ,                          :
1027 Wakeling Street                   :
Philadelphia, PA 19124                 :
                                       :
               Plaintiff,              :   CIVIL ACTION NO.________________
                                       :
           v.                          :
                                       :   COURT OF COMMON PLEAS
THE CITY OF PHILADELPHIA,             :    PHILADELPHIA COUNTY
(DEPARTMENT OF PRISONS)                :
7901 State Road                        :    June Term, 2021
Philadelphia, PA 19136                 :    Case No. 02488
                                       :
               Defendant.             :
______________________________________________________________________________

                                    NOTICE OF REMOVAL


To the Honorable Judges of the United States District Court for the Eastern District of
Pennsylvania:
        Pursuant to 28 U.S.C. § 1441, Defendant, the City of Philadelphia (Philadelphia Police
Department) (hereinafter “petitioner”), through its counsel, Nicole S. Morris, Chief Deputy City
Solicitor, respectfully petitions for the removal of this action to the United States District Court
for the Eastern District of Pennsylvania. In support thereof, defendant states the following:

   1. On July 1, 2021, Plaintiff initiated this action by filing a Complaint in the Court of
      Common Pleas of Philadelphia, June Term, 2021 Case Id No. 024885. See Exhibit A,
      Plaintiff’s Complaint.

   2. On July 2, 2021 the Complaint was sent to Petitioner via email at
      City_Closure_Complaints@phila.gov. See Exhibit B, Plaintiff’s Affidavit of Service

   3. In his Complaint, plaintiff alleges that defendants violated his rights protected by federal
      law under 42 U.S.C § 1983 and 29 U.S.C. § 201 et seq., the Fair Labor Standards Act
      (FLSA). See Exhibit A, ¶¶ 3, 54, 75-82.

   4. This action may be removed to this Court pursuant to 28 U.S.C. § 1441 because plaintiff’s
      Complaint contains allegations of violations of her Federal Rights under 42 U.S.C. § 1983
                                                  1
          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 2 of 21




       and the FLSA. See Exhibit A, Count I, Count II and Count III.


      Wherefore, petitioner, the City of Philadelphia, respectfully requests that the captioned
Complaint be removed to the United States District Court for the Eastern District of Pennsylvania.

                                                    Respectfully submitted,

Date: July 9, 2021




                                                    Nicole S. Morris
                                                    Chief Deputy City Solicitor
                                                    Attorney I.D. No. 88265
                                                    City of Philadelphia Law Department
                                                    1515 Arch Street, 16th Floor
                                                    Philadelphia, PA 19102
                                                    215-847-9019




                                                2
          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 3 of 21




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________________

KEVIN SIZER,                           :
1027 Wakeling Street                   :
Philadelphia, PA 19124                 :
                                       :
               Plaintiff,              :   CIVIL ACTION NO.________________
                                       :
           v.                          :
                                       :   COURT OF COMMON PLEAS
THE CITY OF PHILADELPHIA,             :    PHILADELPHIA COUNTY
(DEPARTMENT OF PRISONS)                :
7901 State Road                        :    June Term, 2021
Philadelphia, PA 19136                 :    Case No. 02488
                                       :
               Defendant.             :
______________________________________________________________________________

                            NOTICE OF FILING OF REMOVAL

TO:    Timothy Creech, Esq.
       Creech & Creech, LLC
       1835 Market St., Suite 2626
       Philadelphia, PA 19103

       PLEASE TAKE NOTICE THAT on July 9, 2021, Defendant the City of Philadelphia
(Philadelphia Department of Prisons) filed in the office of the Clerk of the United States District
Court for the Eastern District of Pennsylvania a verified Notice of Removal.
       A copy of this Notice of Removal is attached hereto and is also being filed with the Clerk
of the Court of Common Pleas of Philadelphia County, pursuant to Title 28, United States Code,
Section 1446(e).




Date: July 9, 2021
                                                     Nicole S. Morris, Esq.
                                                     Chief Deputy City Solicitor
                                                     Attorney I.D. No. 88265
                                                     City of Philadelphia Law Department
                                                     215-847-9019
          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 4 of 21




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________________

KEVIN SIZER,                           :
1027 Wakeling Street                   :
Philadelphia, PA 19124                 :
                                       :
               Plaintiff,              :   CIVIL ACTION NO.________________
                                       :
           v.                          :
                                       :   COURT OF COMMON PLEAS
THE CITY OF PHILADELPHIA,             :    PHILADELPHIA COUNTY
(DEPARTMENT OF PRISONS)                :
7901 State Road                        :    June Term, 2021
Philadelphia, PA 19136                 :    Case No. 02488
                                       :
               Defendant.             :
______________________________________________________________________________
                          CERTIFICATE OF SERVICE

       I, Nicole S. Morris, Chief Deputy City Solicitor do hereby certify that a true and correct
copy of the attached Notice of Removal and attachments have been served upon the following by
electronic mail on the date indicated below:

TO:    Timothy Creech, Esq.
       Creech & Creech, LLC
       timothy@attorneycreech.com


Date: July 9, 2021




                                                   Nicole S. Morris
                                                   Chief Deputy City Solicitor
                                                   Attorney I.D. No. 88265
                                                   City of Philadelphia Law Department
                                                   1515 Arch Street, 16th Floor
                                                   Philadelphia, PA 19102
                                                   215-847-9019



                                                                                               4
Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 5 of 21




                       Exhibit “A”




                                                               5
                         Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 6 of 21
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   2107001123
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 KEVIN SIZER                                                                  CITY OF PHILADELPHIA (DEPARTMENT OF PRISONS)

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 1027 WAKELING ST.                                                            7901 STATE RD.
 PHILADELPHIA PA 19124                                                        PHILADELPHIA PA 19136


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                       X Complaint                  Petition Action                     Notice of Appeal
               1                                     1
                                                                          Writ of Summons           Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less           Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00        X Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

  1E - EMPLOYMENT, WRONGFUL DISCHARGE

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                    JUL 01 2021
                                                                          S. RICE

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: KEVIN SIZER
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

 TIMOTHY P. CREECH                                                           CREECH & CREECH LLC
                                                                             1835 MARKET ST., SUITE 2626
PHONE NUMBER                            FAX NUMBER                           PHILADELPHIA PA 19103
 (215)575-7618                          (215)575-7688

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

 81728                                                                       timothy@attorneycreech.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
 TIMOTHY CREECH                                                              Thursday, July 01, 2021, 12:58 pm

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
                 Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 7 of 21



                            COURT OF COMMON PLEAS OF PHILADELPHIAFiled and Attested by the
                             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                                Office of Judicial Records
                                                                                               01 JUL 2021 12:58 pm
      KEVIN SIZER,                                                :                                   S. RICE
      1027 Wakeling St.                                           :                             MAJOR NON-JURY
      Philadelphia, PA 19124,                                     :
                                                       Plaintiff, :                       JULY              TERM, 2021
                                                                  :
               v.                                                 :
                                                                  :                             NO:
      CITY OF PHILADELPHIA                                        :
       (DEPARTMENT OF PRISONS)                                    :
      7901 State Rd.                                              :
      Philadelphia, PA 19136                                      :
                                                                  :
                                                     Defendant. :
                                                                  :

                                                NOTICE TO DEFEND


                          NOTICE                                                              AVISO

You have been sued in court. If you wish to defend against         Le han demandado a usted en la corte. Si usted quiere
the claims set forth in the following pages, you must take         defenderse de estas demandas expuestas en las paginas
action within twenty (20) days after this complaint and notice     siguientes, usted tiene veinte (20) dias de plazo al partir de
are served, by entering a written appearance personally or by      la fecha de la demanda y la notificacion. Hace falta ascentar
attorney and filing in writing with the court your defenses or     una comparencia escrita o en persona o con un abogado y
objections to the claims set forth against you. You are            entregar a la corte en forma escrita sus defensas o sus
warned that if you fail to do so the case may proceed without      objeciones a las demandas en contra de su persona. Sea
you and a judgment may be entered against you by the court         avisado que si usted no se defiende, la corte tomara medidas
without further notice for any money claimed in the                y puede continuar la demanda en contra suya sin previo
complaint of for any other claim or relief requested by the        aviso o notificacion. Ademas, la corte puede decider a favor
plaintiff. You may lose money or property or other rights          del demandante y requiere que usted cumpla con todas las
important to you.                                                  provisiones de esta demanda. Usted puede perder dinero o
                                                                   sus propiedades u otros derechos importantes para usted.

                                                                   Lleve esta demanda a un abogado immediatamente. Si no
You should take this paper to your lawyer at once. If you do       tiene abogado o si no tiene el dinero suficiente de pagar tal
not have a lawyer or cannot afford one, g o to or telephone the    servicio. Vaya en persona o llame por telefono a la oficina
office set forth below to find out where you can get legal help.   cuya direccion se encuentra escrita abajo para averiguar
                                                                   donde se puede conseguir asistencia legal.

               Philadelphia Bar Association                                        Asociacion De Licenciados
                      Lawyer Referral                                                      De Filadelfia
                  and Information Service                                           Servicio De Referencia E
                    One Reading Center                                                 Informacion Legal
              Philadelphia, Pennsylvania 19107                                        One Reading Center
                       (215) 238-6333                                             Filadelfia, Pennsylvania 19107
                    TTY (215) 451-6197                                                    (215) 238-6333
                                                                                       TTY (215) 451-6197




                                                                                                               Case ID: 210602488
            Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 8 of 21




CREECH & CREECH LLC
By: TIMOTHY P. CREECH, ESQ. (81728)
1835 Market St., Suite 2626
Philadelphia, PA 19103-3699
 (215) 575-7618; Fax: (215) 575-7688
Timothy@CreechandCreech.com                             Counsel for Plaintiff

                    COURT OF COMMON PLEAS OF PHILADELPHIA
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

                                                         :
 KEVIN SIZER                                             :                         MAJOR NON-JURY
 1027 Wakeling St.                                       :
 Philadelphia, PA 19124,                                 :                      JULY       TERM, 2021
                                              Plaintiff, :
                                                         :
         v.                                              :                         NO:
                                                         :
 CITY OF PHILADELPHIA                                    :
  (DEPARTMENT OF PRISONS)                                :
 7901 State Rd.                                          :
 Philadelphia, PA 19136                                  :
                                                         :
                                            Defendant. :
                                                         :

                                            COMPLAINT

       Plaintiff, Kevin Sizer, by and through his undersigned attorneys, files the within Complaint

and avers as follows:

I.     PARTIES, JURISDICTION & VENUE

       1.      Plaintiff, Kevin Sizer, is an adult individual domiciled at the above-captioned address.

       2.      Defendant, City of Philadelphia (the “City”), is the legal entity subject to jurisdiction

of this Court. The Department of Prisons (“Prisons”) is the department in the City of Philadelphia

relevant to this Complaint.

       3.      This Court has jurisdiction over claims brought pursuant to 42 U.S.C. §1983 (“§1983”);

and the Constitution of the Commonwealth of Pennsylvania, Art. I §7; and the Fair Labor Standards

Act, 29 U.S.C. §201 et seq. (the “FLSA”).



                                                                                              Case ID: 210602488
            Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 9 of 21



       4.       Venue is appropriate in this Court because the action is against the City of

Philadelphia.

       5.       This case arises out of a 30 day suspension and demotion resulting from a certain

Facebook post. The date of the formal disciplinary hearing was July 11, 2019. The effective date of

the suspension was September 9, 2019. The effective date the demotion was October 8, 2019. The

Civil Service Commission (“CSC”) denied Plaintiff’s appeal on June 25, 2021.

       6.       As set forth herein, it was a violation of Plaintiff’s First Amendment rights to discipline

him for his speech made in a Facebook post. The speech was about a matter of public concern, made

on his own time, and in no way connected to his official duties.

II.    FACTUAL ALLEGATIONS

       A.       Context of the Facebook Post and Unpaid Wages.

       7.       Plaintiff was hired as a correctional officer by Prisons in 2006

       8.       In 2009, Plaintiff was promoted to Correctional Sergeant.

       9.       In 2013, Plaintiff was promoted to Correctional Lieutenant.

       10.      In March 2019, the City began using a payroll system known as “OnePhilly.”

       11.      The OnePhilly payroll system miscalculated checks, failed to account for overtime,

inaccurately accrued sick-time and vacation accruals, and shorted many City employees of pay.

       12.      Plaintiff, himself, did not receive timely payment for the wages he earned as a result

of failures in the OnePhilly system.

       13.      However, Plaintiff does not have the records to show precisely how many hours were

worked, what overtime was unpaid and what overtime was untimely paid. Such information will be

made available in discovery in this matter.

       14.      The OnePhilly payroll system failure was a matter of great public concern




                                                    2
                                                                                                 Case ID: 210602488
             Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 10 of 21



          15.        The scope of the payroll system failure was enormous. It caused several employees to

file individual and collective actions against the City for FLSA violations. See e.g., Johnson v. Phila., E.D.

PA No: 19-4264, Dkt. #1 (FLSA collective action for certain correctional officers); Fraternal Order of

Police, Lodge No. 5 v. Phila., E.D. PA No: 19-5113 (FLSA collective action for all uniformed employees

in the City Police and Sheriff’s Departments.”) Adeshigbin v Phila. E.D.PA No: 19-6079, (FLSA

collective action brought “on behalf of all non-exempt employees, excluding correctional guards, fire

protection employees, and law enforcement employees” for flawed OnePhilly payroll system.

          16.        Further proof that the OnePhilly payroll system failure was a matter of great public

concern is found in newspaper articles and television press. See e.g., https://www.inquirer.com/news/philadelphia-

payroll-unions-onephilly-lawsuit-paychecks-corrections-20190924.html.   (9/24/2019 Inquirer article relating to errors on

thousands of employees paid); https://www.nbcphiladelphia.com/news/local/philly-controller-calls-for-halt-to-132m-project-after-

flaws-found-in-payroll-system/2445398/   (6/24/2020 NBC 10 News story on 300,000 hours of improperly

accounted time).

          B.         The Protected Speech.

          17.        Plaintiff is a member of the relevant Union for Prisons employees.

          18.        Lieutenants are not “management employees” under the relevant collective bargaining

agreement.

          19.        A Facebook page called “Philadelphia Corrections United” is used by Prisons union

members to discuss matters of concern to Prisons employees.

          20.        Plaintiff initiated a “thread” on the Facebook page respecting the OnePhilly payroll

failures. The full text of Plaintiff’s statement that began this thread was as follows:




                                                                    3
                                                                                                                    Case ID: 210602488
              Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 11 of 21



            21.   Plaintiff made no other comment on this thread.

            22.   Plaintiff did not “like” or in any other way respond to any post suggesting, condoning

or encouraging illegal activity.

            23.   At no point did Plaintiff suggest, or intend to suggest, any unlawful activity on the

Facebook thread.

            C.    Plaintiff Lacked Knowledge of the Suggestion of an Unlawful
                  “Job Action.”

            24.   In subsequent posts on Facebook, certain officers suggested a “job action” in

response to the OnePhilly system.

            25.   A job action is a coordinated attempt to thwart the activities of an employer short of

a strike.

            26.   It is unlawful for Prisons employees to strike.

            27.   Plaintiff did not wish to see any job actions. As a correctional Lieutenant, Plaintiff

understands the burden it places on officers to have to work without being relieved from duty.

            28.   Defendant failed and refused to use the original Facebook posts from a computer in

investigating the “job action” statements on the Philadelphia Corrections United Facebook page.

Instead, it used printouts of several screenshots from Facebook.

            29.   The printouts were not clear as to which post related to which thread. As a result, it

is not clear which or how many “job action” posts appeared on the thread created by Plaintiff and

which “job action” posts appeared on other threads.

            30.   Plaintiff did not see or otherwise have any knowledge of any “job action” post until

after he was notified he would be disciplined for his post stating “A rally would be nice.”




                                                     4
                                                                                              Case ID: 210602488
          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 12 of 21



        D.      Plaintiff Had the Right to Call for a Rally.

        31.     No law; rule of Prisons; or other regulation of the City prohibits any employee from

participating in a rally, including but not limited to Correctional Officers, Correctional Sergeants and

Correctional Lieutenants.

        32.     Employees of the City have a First Amendment right to rally on their own time.

        33.     Employees of the City have the First Amendment right of assembly.

        34.     Employees of the City have the First Amendment right to petition their government

for the redress of grievances.

        35.     Plaintiff had a First Amendment right to state “A rally would be nice.”

        36.     Plaintiff’s statement was made when he was off-duty.

        37.     Plaintiff’s statement was not made in his official capacity as a Lieutenant.

        38.     No part of Plaintiff’s job duties as Correctional Lieutenant include paying employees

or the OnePhilly system, assuring proper payment of wages or otherwise relate to the payroll system.

        39.     No part of Plaintiff’s job duties include monitoring Facebook threads.

        40.     In fact, it is a violation of Plaintiff’s responsibilities to check Facebook while on duty

as a Correctional Lieutenant.

        41.     Defendant swept Plaintiff up in a “guilt by association” simply because Plaintiff

expressed himself consistent with his First Amendment rights.

        E.      The Unlawful Discipline

        42.     On July 11, 2019, a formal disciplinary hearing was held against Plaintiff.

        43.     Shortly thereafter, the following charges (the “Charges”) were sustained against him:

                   Violation of General Orders/Policies: 01, 05, 36, and 3.B.11

                       Lieutenant Sizer, as indicated in your social media posts, you
                had knowledge of a job action against the Philadelphia Department of
                Prisons and by your overt action in responding to subordinates (see
                your comment below) took no action as a supervisor to intervene or

                                                    5
                                                                                                Case ID: 210602488
         Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 13 of 21



               inform of the impending job action to the Commissioner via
               appropriate channels as required per policy.

                       Lieutenant Sizer, on your social media posts, you replied, “A
               rally would be nice.”

                      Your post demonstrated you had knowledge of the plans for a
               job action and, instead of using your authority to transmit the
               information, you chose not to transmit the information and instead
               showed support.

                      A formal disciplinary hearing was held on Thursday, July 11,
               2019 at which the Board sustained the violation of General
               Order(s)/Policy 01, 05, 36 and 3.B.11. A demotion was also
               recommended.

                       All correctional and civilian staff of the Philadelphia
               Department of Prisons (PDP) are expected to be knowledgeable of the
               policies and procedures of the PDP. Staff shall cooperate in
               maintaining security and good order of the institution at all times. Staff
               are subject to disciplinary charges for failure to transmit to proper PDP
               authorities any information received on or off duty which would
               endanger the safety and security of the institution. It is the policy of
               the PDP to provide continuous, uninterrupted security and support
               services for all his facilities in the event of an employee job action.

                      Therefore, after review of the record, due to the nature of the
               charges, you are found guilty of violating the above cited General
               Orders/Policies; and suspended for Thirty Calendar Days with a
               demotion.

       44.     General Orders 01; 05; and 36 do not relate to job actions.

       45.     Prisons Policy 3.B.11 provides, pertinent here:

               If any management employee knows of an impending job action, that
               employee is required to inform the Commissioner via appropriate
               channels.

       46.     Lieutenants are not “management employees”; such employees are members of the

Union. Management employees are Captains or higher.

       47.     Therefore, on the face of Defendant’s own policies, Plaintiff should not have been

disciplined even if he knew of the “job action” posts.



                                                   6
                                                                                            Case ID: 210602488
          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 14 of 21



        48.      In any event, Plaintiff did not know of any “job action” posts until after he first learned

he would be disciplined.

        49.      The Charges were false in several respects, including but not limited to the following:

              a. The social media posts do not indicate Plaintiff had knowledge of a job action

              b. There was no “overt action in responding to [Plaintiff’s] subordinates”; Plaintiff did

                 not respond to subordinates at all. He initiated a post consistent with his First

                 Amendment rights.

              c. Plaintiff had no duty to report the job action even if he saw one because he is not a

                 “management employee.”

              d. Plaintiff in no way “demonstrated [he] had knowledge of the plans for a job action”;

                 and he in no way “showed support.” His post was not in response to anyone in a

                 thread.

              e. In no way did Plaintiff “chose not to” report the job action plans. Had he been aware

                 of the discussion of a job action, he would have reported it; Plaintiff is a Correctional

                 Lieutenant and understands the great stress it causes correctional officers when their

                 colleagues call out or otherwise refuse to report for duty.

              f. Plaintiff did have knowledge of the policies of Prisons.

              g. Plaintiff did cooperate in maintaining security and the good order of the institution at

                 all times.

              h. Plaintiff in no way attempted to, cooperated in, supported or otherwise knew of any

                 breach of the continuous, uninterrupted security and support services of Prisons.

        50.      No one testified that Plaintiff saw the “job action” posts before he learned of the

pending charges. There was no admission by Plaintiff or corroboration from anyone that Plaintiff

knew or endorsed any illegal activity.


                                                     7
                                                                                                  Case ID: 210602488
          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 15 of 21



        51.        It is rank speculation and conjecture by Defendant to assert that Plaintiff was aware

of any “job action” post before he was notified of the pending charges.

        F.         Plaintiff Suffered Great Harm as a Result of Defendant’s
                   Violations.

        52.        As a direct and proximate result of Defendant’s violation of Plaintiff’s free speech

rights, Plaintiff suffered injury.

        53.        As a direct and proximate result of Defendant’s violation of the FLSA, Plaintiff

suffered injury.

        54.        Plaintiff is entitled to the recovery of attorney’s fees and costs for a successful action

to enforce his rights under §1983 and the FLSA.

        55.        Defendant is liable to Plaintiffs for compensatory damages; treble damages, statutory

damages; attorney’s fees, costs, and equitable remedies.

        56.        As a direct and proximate result of Defendant’s conduct, Plaintiffs suffered severe

injuries, which include but are not limited to:

                       a) Lost wages;

                       b) Lost back pay;

                       c) Lost future wages;

                       d) Lost benefits;

                       e) Embarrassment and humiliation;

                       f) severe emotional distress; and

                       g) other damages as described in further detail in this pleading and as will become
                          evident through the course of discovery.



III.    CAUSES OF ACTION

        COUNT I:           First Amendment Retaliation


                                                       8
                                                                                                   Case ID: 210602488
          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 16 of 21



        57.     Repeats and realleges paragraphs 1-56 as if set forth at length herein.

        58.     Plaintiff is a public employee.

        59.     Plaintiff engaged in constitutionally protected conduct, as set forth above and

incorporated herein by reference.

        60.     Defendant engaged in retaliatory actions sufficient to deter a reasonable person of

ordinary firmness from exercising his constitutionally protected rights, as set forth above and

incorporated herein by reference.

        61.     There is a causal link between the constitutionally protected conduct and the retaliatory

action – Defendant’s suspension and demotion of Plaintiff was directly in response to Plaintiff’s

Facebook post stating “A rally would be nice.”

        62.     Other than “A rally would be nice,” Plaintiff made no other relevant Facebook

comment, or “like” or other response.

        63.     Plaintiff did not even see any other response suggesting illegal activity until after he

learned he would face charges for stating “A rally would be nice.”

        64.     The call for a rally was respecting a matter of public concern.

        65.     The call for a rally was made in Plaintiff’s own time and in no way connected to his

responsibilities as a Correctional Lieutenant.

        66.     Defendant was not justified in treating Plaintiff differently from any other member of

the general public.

        67.     As a direct and proximate result of Defendant’s retaliatory conduct, Plaintiff suffered

injuries as set forth above and incorporated herein by reference.

        WHEREFORE, Plaintiff demands judgment against Defendant, City of Philadelphia, in an

amount greater than $50,000; including all monetary damages available under the applicable laws; plus




                                                   9
                                                                                               Case ID: 210602488
          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 17 of 21



statutory damages available under the applicable laws; plus all equitable relief; plus attorney’s fees and

costs; plus such other relief as this Court deems just and proper.



        COUNT II: Pennsylvania Constitution

        68.     Repeats and realleges paragraphs 1-67 as if set forth at length herein.

        69.     Article I §7 of the Pennsylvania Constitution protects freedom of speech.

        70.     Plaintiff is a public employee.

        71.     Plaintiff’s speech was respecting a matter of public concern, as set forth above and

incorporated herein by reference.

        72.     Defendant engaged in retaliatory action sufficient to deter a reasonable person of

ordinary firmness from exercising his constitutionally protected rights, as set forth above and

incorporated herein by reference.

        73.     There is a causal link between the constitutionally protected conduct and the retaliatory

action, as set forth above and incorporated herein by reference.

        74.     As a direct and proximate result of Defendant’s misconduct, Plaintiff suffered harm,

as set forth above and incorporated herein by reference.

        WHEREFORE, Plaintiff demands judgment against Defendant, City of Philadelphia, in an

amount greater than $50,000; including all monetary damages available under the applicable laws; plus

statutory damages available under the applicable laws; plus all equitable relief; plus attorney’s fees and

costs; plus such other relief as this Court deems just and proper.




        COUNT III: Failure to Pay Wages and Overtime– FLSA

        75.     Repeats and realleges paragraphs 1-74 as if set forth at length herein.


                                                   10
                                                                                                Case ID: 210602488
          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 18 of 21



        76.     Defendant failed to promptly pay Plaintiff his wages.

        77.     Defendant failed to provide Plaintiff with documentation showing his hours worked.

        78.     Plaintiff is a non-exempt employees and entitled to overtime pay for work greater than

forty (40) hours per week.

        79.     Defendant failed to pay Plaintiff overtime.

        80.     At times relevant to the failure to pay wages, Plaintiff was working great amounts of

overtime hours; given the context of his job duties and the time he dedicated to Prisons, he was unable

to keep track of how many hours he worked and what was unpaid. Such information may be adduced

through discovery in this matter.

        81.     Defendant’s failure to pay wages and overtime was a willful, deliberate decision and

known to be contrary to law.

        82.     As a direct and proximate result of Defendant’s misconduct, Plaintiff suffered injury

as set forth above and incorporated herein by reference.

        WHEREFORE, Plaintiff demands judgment against Defendant, City of Philadelphia, in an

amount greater than $50,000; including all monetary damages available under the applicable laws; plus

statutory damages available under the applicable laws; plus all equitable relief; plus attorney’s fees and

costs; plus such other relief as this Court deems just and proper.

                                                Respectfully submitted,

                                                CREECH & CREECH LLC


                                                /s/ Timothy P. Creech
                                                TIMOTHY P. CREECH (PA Bar. #: 81728)
DATED:          July 1, 2021




                                                   11
                                                                                                Case ID: 210602488
Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 19 of 21




                                                                Case ID: 210602488
Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 20 of 21




                        Exhibit “B”




                                                                6
          Case 2:21-cv-03051-WB Document 1 Filed 07/09/21 Page 21 of 21




CREECH & CREECH LLC
By: TIMOTHY P. CREECH, ESQ. (81728)
1835 Market St., Suite 2626
Philadelphia, PA 19103-3699
(215) 575-7618; Fax: (215) 575-7688
Timothy@CreechandCreech.com                     Counsel for Plaintiff

                    COURT OF COMMON PLEAS OF PHILADELPHIA
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

                                                        :
 KEVIN SIZER,                                           :                        MAJOR NON-JURY
                                             Plaintiff, :
                                                        :                   JULY        TERM, 2021
         v.                                             :
                                                        :
 CITY OF PHILADELPHIA                                   :                        NO:   002488
  (DEPARTMENT OF PRISONS)                               :
                                                        :
                                           Defendant. :
                                                        :

                                    AFFIDAVIT OF SERVICE

        TIMOTHY P. CREECH, ESQ., certifies that he caused a true and correct copy of the

Plaintiff’s Complaint to be sent on this date via email to the following:

City of Philadelphia
Law Department
1515 Arch Street, 16th Floor,
Philadelphia, PA 19102
City_Closure_Complaints@phila.gov

                                                         CREECH & CREECH LLC


                                                         /s/ Timothy P. Creech
                                                         TIMOTHY P. CREECH

DATED:          July 2, 2021
